UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21910 Claymore Exchange-Traded Fund Trust 2 (Exact name of registrant as specified in charter) 227 West Monroe Street, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Amy J. Lee 227 West Monroe Street, Chicago, IL 60606 (Name and address of agent for service) Registrant’s telephone number, including area code:(312) 827-0100 Date of fiscal year end: May 31 Date of reporting period: June 1, 2014 to August 31, 2014 Item 1.Schedule of Investments. Attached hereto. Guggenheim Canadian Energy Income ETF SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Shares Value COMMON STOCKS† - 99.8% Canada - 99.8% TransCanada Corp. $ 2,919,427 Pembina Pipeline Corp.1 Enbridge, Inc. Cenovus Energy, Inc. Canadian Natural Resources Ltd. Crescent Point Energy Corp.1 Suncor Energy, Inc. Inter Pipeline Ltd.1 Canadian Oil Sands Ltd. Talisman Energy, Inc. ARC Resources Ltd.1 Husky Energy, Inc.1 Baytex Energy Corp.1 Keyera Corp. Pacific Rubiales Energy Corp. Vermilion Energy, Inc.1 AltaGas Ltd. Peyto Exploration & Development Corp. Enerplus Corp.1 Whitecap Resources, Inc.1 Gibson Energy, Inc. Penn West Petroleum Ltd.1 Veresen, Inc.1 Precision Drilling Corp. Pengrowth Energy Corp.1 Mullen Group Ltd.1 Bonavista Energy Corp.1 Trican Well Service Ltd. Pason Systems, Inc. Ensign Energy Services, Inc. Surge Energy, Inc.1 Bonterra Energy Corp.1 Canadian Energy Services & Technology Corp.1 Enerflex Ltd. Parkland Fuel Corp.1 Enbridge Income Fund Holdings, Inc. Calfrac Well Services Ltd. Trinidad Drilling Ltd. Freehold Royalties Ltd.1 Lightstream Resources Ltd.1 Canyon Services Group, Inc. TORC Oil & Gas Ltd.1 Savanna Energy Services Corp. TransGlobe Energy Corp. Total Canada Total Common Stocks (Cost $44,698,674) SECURITIES LENDING COLLATERAL†,2 - 39.9% BNY Mellon SecuritiesLending Overnight Fund, 0.1074% Total Securities Lending Fund (Cost $20,509,185) Total Investments - 139.7% (Cost $65,207,859) $ 71,745,053 Other Assets & Liabilities, net - (39.7)% Total Net Assets - 100.0% $ 51,357,605 † Value determined based on Level 1 inputs — See Note 2. 1 All or portion of this security is on loan at August 31, 2014 - See Note 4. 2 Securities lending collateral - See Note 4. Guggenheim China Real Estate ETF SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Shares Value COMMON STOCKS† - 98.3% Real Estate - 86.4% Real Estate Oper/Develop - 83.6% Henderson Land Development Co., Ltd. $ 1,881,190 Sun Hung Kai Properties Ltd. Hongkong Land Holdings Ltd. Cheung Kong Holdings Ltd. Link REIT Hang Lung Properties Ltd. China Overseas Land & Investment Ltd. Sino Land Company Ltd. New World Development Company Ltd.†† Hang Lung Group Ltd. China Resources Land Ltd. Wheelock & Company Ltd. Swire Properties Ltd. Country Garden Holdings Company Ltd. Shimao Property Holdings Ltd. Kerry Properties Ltd. Evergrande Real Estate Group Ltd.1 Sino-Ocean Land Holdings Ltd. Hopewell Holdings Ltd. New World China Land Ltd.†† Longfor Properties Company Ltd. China South City Holdings Ltd. SOHO China Ltd. Sunac China Holdings Ltd.††,1 Guangzhou R&F Properties Company Ltd. — Class H Chinese Estates Holdings Ltd. Fortune Real Estate Investment Trust Champion REIT Great Eagle Holdings Ltd. Yuexiu Property Company Ltd. Agile Property Holdings Ltd. Shui On Land Ltd. Yuexiu Real Estate Investment Trust KWG Property Holding Ltd. Poly Property Group Company Ltd. Hopson Development Holdings Ltd.* K Wah International Holdings Ltd. E-House China Holdings Ltd. ADR Kaisa Group Holdings Ltd.1 Shenzhen Investment Ltd. Yanlord Land Group Ltd. China Overseas Grand Oceans Group Ltd. Tian An China Investment Company Ltd. Renhe Commercial Holdings Company Ltd.* Greentown China Holdings Ltd.†† Glorious Property Holdings Ltd.* Total Real EstateOper/Develop 26,939,058 Commer Banks Non-US - 2.3% Hysan Development Company Ltd. — Class A* Diversified Real Estate Activities - 0.5% Franshion Properties China Ltd.* Total Real Estate Holding Companies-Diversified - 11.9% Diversified Operations - 11.9% Swire Pacific Ltd. — Class A Wharf Holdings Ltd. Swire Pacific Ltd. — Class B Goldin Properties Holdings Ltd.* Total Diversified Operations Total Holding Companies- Diversified Total Common Stocks (Cost $33,677,286) SECURITIES LENDING COLLATERAL†,2 - 1.7% BNY Mellon Securities Lending Overnight Fund, 0.1074% Total Securities Lending Fund (Cost $534,032) Total Investments - 100.0% (Cost $34,211,318) $ 32,202,675 Other Assets & Liabilities, net - 0.0% Total Net Assets - 100.0% $ 32,187,716 * Non-income producing security. † Value determined based on Level 1 inputs — See Note 2. †† Value determined based on Level 2 inputs — See Note 2. 1 All or portion of this security is on loan at August 31, 2014 - See Note 4. 2 Securities lending collateral - See Note 4. ADR American Depositary Receipt REIT Real Estate Investment Trust Guggenheim China Small Cap ETF SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Shares Value COMMON STOCKS† - 99.9% Industrial - 18.3% Zhuzhou CSR Times Electric Company Ltd. — Class H $ 2,014,660 Haitian International Holdings Ltd. CSR Corporation Ltd. — Class H AviChina Industry & Technology Company Ltd. — Class H China International Marine Containers Group Co. Ltd. — Class H Shanghai Electric Group Company Ltd. — Class H China Resources Cement Holdings Ltd. Beijing Capital International Airport Company Ltd. — Class H China COSCO Holdings Co., Ltd. — Class H1 China High Speed Transmission Equipment Group Co. Ltd.* China Shipping Container Lines Co. Ltd. — Class H* Sinotrans Ltd. — Class H China Shipping Development Co. Ltd. — Class H* Zoomlion Heavy Industry Science and Technology Company Ltd. — Class H1 BBMG Corp. — Class H Sunny Optical Technology Group Company Ltd. China Singyes Solar Technologies Holdings Ltd. Metallurgical Corporation of China Ltd. — Class H Xinjiang Goldwind Science & Technology Company Ltd. — Class H††,2 China Shanshui Cement Group Ltd. Guangzhou Shipyard International Company Ltd. — Class H††,2 China Rongsheng Heavy Industries Group Holdings Ltd.*,††,1,2 China Zhongwang Holdings Ltd. Guangshen Railway Company Ltd. — Class H Dongfang Electric Corporation Ltd. — Class H China Lesso Group Holdings Ltd. Tech Pro Technology Development Ltd.* SITC International Holdings Company Ltd. Kingboard Laminates Holdings Ltd. NVC Lighting Holding Ltd.††,2 Greatview Aseptic Packaging Company Ltd. Hi Sun Technology China Ltd.* Yingli Green Energy Holding Company Ltd. ADR*,1 China Machinery Engineering Corp. — Class H Harbin Electric Company Ltd. — Class H Sinotrans Shipping Ltd.* Wasion Group Holdings Ltd. Lonking Holdings Ltd. CPMC Holdings Ltd. Chaowei Power Holdings Ltd. Asia Cement China Holdings Corp. China Water Affairs Group Ltd. China National Materials Company Ltd. — Class H First Tractor Company Ltd. — Class H Honghua Group Ltd.1 West China Cement Ltd. Tianjin Port Development Holdings Ltd. Tianneng Power International Ltd. SOCAM Development Ltd.* China Aerospace International Holdings Ltd. Sany Heavy Equipment International Holdings Company Ltd.* Yuanda China Holdings Ltd. Total Industrial Consumer, Non-cyclical - 15.6% Sihuan Pharmaceutical Holdings Group Ltd. China Modern Dairy Holdings Ltd.*,1 China Medical System Holdings Ltd.1 Zhejiang Expressway Company Ltd. — Class H Jiangsu Expressway Company Ltd. — Class H TAL Education Group ADR*,1 CSPC Pharmaceutical Group Ltd. Guggenheim China Small Cap ETF SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Shares Value COMMON STOCKS† - 99.9% (continued) Consumer, Non-cyclical - 15.6% (continued) Uni-President China Holdings Ltd.1 $ 1,380,977 Shenzhen International Holdings Ltd. Shanghai Fosun Pharmaceutical Group Company Ltd. — Class H CP Pokphand Company Ltd.1 China Agri-Industries Holdings Ltd. Tong Ren Tang Technologies Company Ltd. — Class H1 Guangzhou Baiyunshan Pharmaceutical Holdings Company Ltd. — Class H 51job, Inc. ADR*,1 China Yurun Food Group Ltd.*,1 Biostime International Holdings Ltd.1 Lijun International Pharmaceutical Holding Company Ltd. China Shineway Pharmaceutical Group Ltd. Wumart Stores, Inc. — Class H China Huiyuan Juice Group Ltd.* United Laboratories International Holdings Ltd.*,1 Shenzhen Expressway Company Ltd. — Class H Hua Han Bio-Pharmaceutical Holdings Ltd. Yuexiu Transport Infrastructure Ltd.1 Shenguan Holdings Group Ltd. Vinda International Holdings Ltd. Tibet 5100 Water Resources Holdings Ltd.1 Goodbaby International Holdings Ltd. Sichuan Expressway Company Ltd. — Class H Anhui Expressway Company Ltd. — Class H Dalian Port PDA Company Ltd. — Class H China Foods Ltd.*,1 Tenfu Cayman Holdings Company Ltd. Anxin-China Holdings Ltd. Changshouhua Food Company Ltd. China Minzhong Food Corporation Ltd.1 Real Nutriceutical Group Ltd. Microport Scientific Corp.* Asian Citrus Holdings Ltd. China Child Care Corporation Ltd. Global Bio-Chem Technology Group Company Ltd.* Total Consumer, Non-cyclical Financial - 15.6% China Taiping Insurance Holdings Company Ltd.* China Everbright Ltd. Shanghai Industrial Holdings Ltd. China South City Holdings Ltd.1 SOHO China Ltd. Sunac China Holdings Ltd.1 Chongqing Rural Commercial Bank — Class H Far East Horizon Ltd. Guangzhou R&F Properties Company Ltd. — Class H Yuexiu Property Company Ltd. Agile Property Holdings Ltd. Shui On Land Ltd. KWG Property Holding Ltd. Poly Property Group Company Ltd. Hopson Development Holdings Ltd.* E-House China Holdings Ltd. ADR Franshion Properties China Ltd. Kaisa Group Holdings Ltd.1 Shenzhen Investment Ltd. Yanlord Land Group Ltd. China Overseas Grand Oceans Group Ltd.1 Renhe Commercial Holdings Company Ltd.* Yuzhou Properties Company Ltd. Greentown China Holdings Ltd. Mingfa Group International Company Ltd.*,1 CIFI Holdings Group Company Ltd. Beijing Capital Land Ltd. — Class H Glorious Property Holdings Ltd.* Wanda Commercial Properties Group Company Ltd.* China SCE Property Holdings Ltd. Shanghai Industrial Urban Development Group Ltd.* Noah Holdings Ltd. ADR*,1 Fantasia Holdings Group Company Ltd. Guggenheim China Small Cap ETF SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Shares Value COMMON STOCKS† - 99.9% (continued) Financial - 15.6% (continued) China Aoyuan Property Group Ltd. $ 304,278 China Galaxy Securities Company Ltd. — Class H Xinyuan Real Estate Co. Ltd. ADR1 Powerlong Real Estate Holdings Ltd.* Total Financial Consumer, Cyclical - 15.1% GOME Electrical Appliances Holding Ltd. ANTA Sports Products Ltd. Minth Group Ltd. Shenzhou International Group Holdings Ltd. Shanghai Pharmaceuticals Holding Company Ltd. — Class H Air China Ltd. — Class H Alibaba Pictures Group Ltd.*,††,2 Skyworth Digital Holdings Ltd. Intime Retail Group Company Ltd. Digital China Holdings Ltd. REXLot Holdings Ltd.1 Zhongsheng Group Holdings Ltd. China Travel International Investment Hong Kong Ltd. Home Inns & Hotels Management, Inc. ADR*,1 China Dongxiang Group Company Ltd. Golden Eagle Retail Group Ltd. China Eastern Airlines Corp. Ltd. — Class H* China Southern Airlines Co. Ltd. — Class H Newocean Energy Holdings Ltd.1 Baoxin Auto Group Ltd. Hisense Kelon Electrical Holdings Company Ltd. — Class H* Li Ning Company Ltd.*,1 Dah Chong Hong Holdings Ltd. China Lodging Group Ltd. ADR* Ajisen China Holdings Ltd. Bosideng International Holdings Ltd. China ZhengTong Auto Services Holdings Ltd. Parkson Retail Group Ltd. Xinchen China Power Holdings Ltd.* Springland International Holdings Ltd. Qingling Motors Company Ltd. — Class H Xinhua Winshare Publishing and Media Company Ltd. — Class H Hengdeli Holdings Ltd.1 China Lilang Ltd. China Yongda Automobiles Services Holdings Ltd. Sinotruk Hong Kong Ltd. XTEP International Holdings Ltd. Welling Holding Ltd. Weiqiao Textile Co. — Class H TCL Multimedia Technology Holdings Ltd.*,1 Ying Li International Real Estate Ltd.*,1 361 Degrees International Ltd. Maoye International Holdings Ltd. Ports Design Ltd. Total Consumer, Cyclical Basic Materials - 10.0% Aluminum Corp. of China Ltd. — Class H*,1 Zijin Mining Group Company Ltd. — Class H1 Huabao International Holdings Ltd. Nine Dragons Paper Holdings Ltd. Lee & Man Paper Manufacturing Ltd. Sinopec Shanghai Petrochemical Company Ltd. — Class H Yingde Gases Group Company Ltd. China Molybdenum Co. Ltd. — Class H China BlueChemical Ltd. — Class H China Hongqiao Group Ltd.1 Angang Steel Company Ltd. — Class H1 Hunan Nonferrous Metal Corporation Ltd. — Class H* MMG Ltd.1 Zhaojin Mining Industry Company Ltd. — Class H China Precious Metal Resources Holdings Co. Ltd.*,1 Dongyue Group Ltd.1 Guggenheim China Small Cap ETF SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Shares Value COMMON STOCKS† - 99.9% (continued) Basic Materials - 10.0% (continued) North Mining Shares Company Ltd.*,1 $ 449,779 Maanshan Iron & Steel Company Ltd. — Class H* Sinopec Yizheng Chemical Fibre Company Ltd. — Class H*,††,2 Fufeng Group Ltd. Xingda International Holdings Ltd. Sinofert Holdings Ltd.* Tiangong International Company Ltd.1 China Lumena New Materials Corp.†††,1,2 China Sanjiang Fine Chemicals Company Ltd.1 Yip's Chemical Holdings Ltd. Shougang Concord International Enterprises Company Ltd.* Billion Industrial Holdings Ltd. Total Basic Materials Communications - 9.9% Vipshop Holdings Ltd. ADR* YY, Inc. ADR* Bitauto Holdings Ltd. ADR*,1 21Vianet Group, Inc. ADR*,1 ZTE Corp. — Class H China Communications Services Corp. Ltd. — Class H SouFun Holdings Ltd. ADR1 E-Commerce China Dangdang, Inc. — Class A ADR*,1 TCL Communication Technology Holdings Ltd. Perfect World Company Ltd. ADR1 BYD Electronic International Company Ltd. Coolpad Group Ltd. CITIC Telecom International Holdings Ltd. Renren, Inc. ADR*,1 Asia Satellite Telecommunications Holdings Ltd. Comba Telecom Systems Holdings Ltd.1 China All Access Holdings Ltd. Phoenix New Media Ltd. ADR*,1 V1 Group Ltd.*,1 Total Communications Technology - 6.5% Hanergy Solar Group Ltd.1 Semiconductor Manufacturing International Corp.*,1 Kingsoft Corporation Ltd.1 Shunfeng Photovoltaic International Ltd.* TravelSky Technology Ltd. — Class H Shanda Games Ltd. ADR* Ju Teng International Holdings Ltd. NetDragon Websoft, Inc. Kingdee International Software Group Company Ltd.*,1 Chinasoft International Ltd.* NQ Mobile, Inc. ADR*,1 Changyou.com Ltd. ADR*,1 TPV Technology Ltd. China ITS Holdings Company Ltd. Total Technology Energy - 4.4% Trina Solar Ltd. ADR*,1 Shougang Fushan Resources Group Ltd.1 Sinopec Kantons Holdings Ltd. Beijing Jingneng Clean Energy Co. Ltd. — Class H CIMC Enric Holdings Ltd. JinkoSolar Holding Company Ltd. ADR*,1 United Energy Group Ltd.* SPT Energy Group, Inc. China Suntien Green Energy Corporation Ltd. — Class H Anton Oilfield Services Group/Hong Kong1 Hilong Holding Ltd. JA Solar Holdings Company Ltd. ADR*,1 COSCO International Holdings Ltd. Inner Mongolia Yitai Coal Company Ltd. — Class H ReneSola Ltd. ADR*,1 MIE Holdings Corp.1 Hidili Industry International Development Ltd.* Total Energy Utilities - 4.1% Datang International Power Generation Company Ltd. — Class H Huadian Power International Corporation Ltd. — Class H1 Huaneng Renewables Corporation Ltd. — Class H China Power International Development Ltd. China Oil & Gas Group Ltd. China WindPower Group Ltd.* Guggenheim China Small Cap ETF SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Shares Value COMMON STOCKS† - 99.9% (continued) Utilities - 4.1% (continued) China Datang Corporation Renewable Power Company Ltd. — Class H $ 445,900 Tianjin Development Holdings Ltd. China Power New Energy Development Company Ltd.* Total Utilities Diversified - 0.4% CITIC Resources Holdings Ltd.* C C Land Holdings Ltd. Total Diversified Total Common Stocks (Cost $239,302,681) SECURITIES LENDING COLLATERAL†,3 - 16.4% BNY Mellon Securities Lending Overnight Fund, 0.1074% $ 36,178,327 $ 36,178,327 Total Securities Lending Fund (Cost $36,178,327) Total Investments - 116.3% (Cost $275,481,008) $ 256,122,154 Other Assets & Liabilities, net - (16.3)% Total Net Assets - 100.0% $ 220,218,583 * Non-income producing security. † Value determined based on Level 1 inputs — See Note 2. †† Value determined based on Level 2 inputs — See Note 2. ††† Value determined based on Level 3 inputs — See Note 2. 1 All or portion of this security is on loan at August 31, 2014 - See Note 4 . 2 Security was fair valued by the Valuation Committee at August 31, 2014. The total market value of fair valued securities amounts to $4,788,699, (cost $5,173,291) or 2.2% of total net assets. 3 Securities lending collateral - See Note 4. ADR American Depositary Receipt Guggenheim Frontier Markets ETF SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Shares Value COMMON STOCKS† - 87.1% Chile - 34.4% Enersis S.A. ADR $ 7,320,559 Empresa Nacional de Electricidad S.A. ADR Banco Santander Chile ADR Latam Airlines Group S.A. ADR*,1 Cencosud S.A. ADR1 Banco de Chile ADR1 Corpbanca S.A. ADR1 Cia Cervecerias Unidas S.A. ADR Vina Concha y Toro S.A. ADR Total Chile Argentina - 13.6% YPF S.A. ADR Banco Macro S.A. ADR Grupo Financiero Galicia S.A. ADR1 Telecom Argentina S.A. ADR BBVA Banco Frances S.A. ADR Petrobras Argentina S.A. ADR Cresud S.A. ADR IRSA Inversiones y Representaciones S.A. ADR Total Argentina Colombia - 8.9% Ecopetrol S.A. ADR1 Egypt - 8.1% Commercial International Bank Egypt SAE GDR Global Telecom Holding SAE GDR* Total Egypt Nigeria - 6.3% Guaranty Trust Bank PLC GDR Kazakhstan - 5.9% KazMunaiGas Exploration Production JSC GDR Halyk Savings Bank of Kazakhstan JSC GDR KCell JSC GDR Total Kazakhstan Peru - 5.9% Cia de Minas Buenaventura S.A.A. ADR Grana y Montero S.A.A. ADR Cementos Pacasmayo S.A.A. ADR1 Total Peru Lebanon - 1.7% Solidere GDR* United Arab Emirates - 0.9% DAMAC Real Estate Development Ltd. GDR Romania - 0.8% Societatea Nationala de Gaze Naturale ROMGAZ S.A. GDR Ukraine - 0.6% MHP S.A. GDR Avangardco Investments Public Ltd. GDR* Total Ukraine Total Common Stocks (Cost $93,592,393) PREFERRED STOCKS† - 12.3% Bancolombia S.A. ADR Sociedad Quimica y Minera de Chile S.A. ADR Embotelladora Andina S.A. ADR 1 Avianca Holdings S.A. ADR Total Preferred Stocks (Cost $13,845,394) SECURITIES LENDING COLLATERAL†,2 - 18.8% BNY Mellon Securities Lending Overnight Fund, 0.1074% Total Securities Lending Fund (Cost $18,084,687) Total Investments - 118.2% (Cost $125,522,474) $ 113,587,786 Other Assets & Liabilities, net - (18.2)% Total Net Assets - 100.0% $ 96,100,229 * Non-income producing security. † Value determined based on Level 1 inputs — See Note 2. 1 All or portion of this security is on loan at August 31, 2014 - See Note 4 . 2 Securities lending collateral - See Note 4. ADR American Depositary Receipt GDR Global Depositary Receipt Guggenheim International Multi-Asset Income ETF SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Shares Value COMMON STOCKS† - 84.8% Hong Kong - 11.6% CNOOC Ltd. $ 609,116 Hang Lung Properties Ltd. China Resources Power Holdings Co., Ltd. Lenovo Group Ltd. Hopewell Highway Infrastructure Ltd. Henderson Land Development Co., Ltd. Hutchison Telecommunications Hong Kong Holdings Ltd. Hutchison Whampoa Ltd. PCCW Ltd. China Unicom Hong Kong Ltd. Orient Overseas International Ltd. Television Broadcasts Ltd. Shun Tak Holdings Ltd.* Total Hong Kong United Kingdom - 9.3% Man Group plc British Sky Broadcasting Group plc ADR TalkTalk Telecom Group plc Prudential plc BT Group plc SSE plc Smith & Nephew plc Royal Dutch Shell plc — Class B Imperial Tobacco Group plc Centrica plc Telecity Group plc Home Retail Group plc Ladbrokes plc Associated British Foods plc ARM Holdings plc Total United Kingdom Japan - 6.9% Casio Computer Company Ltd.1 Sumitomo Mitsui Financial Group, Inc. Kyocera Corp. Toyota Motor Corp. Isuzu Motors Ltd. Honda Motor Co., Ltd. Nomura Holdings, Inc. Sekisui House Ltd. Denso Corp. Bridgestone Corp. Total Japan France - 5.6% Vivendi S.A.* Air Liquide S.A. Cie Generale des Etablissements Michelin — Class B GDF Suez Publicis Groupe S.A.* Safran S.A. BNP Paribas S.A. L'Oreal S.A. Arkema S.A. Lafarge S.A. Dassault Systemes S.A. Total France Germany - 5.0% Hannover Rueck AG E.ON AG Deutsche Telekom AG MTU Aero Engines AG RWE AG Bayer AG Volkswagen AG SAP AG Continental AG Henkel AG & Company KGaA adidas AG Total Germany Australia - 4.5% Australia & New Zealand Banking Group Ltd. Telstra Corp., Ltd. Westpac Banking Corp. WorleyParsons Ltd. National Australia Bank Ltd. ADR CSL Ltd. Coca-Cola Amatil Ltd. Total Australia Mexico - 4.0% Grupo Aeroportuario del Sureste SAB de CV ADR Fomento Economico Mexicano SAB de CV ADR Coca-Cola Femsa SAB de CV ADR1 America Movil SAB de CV ADR Industrias Bachoco SAB de CV ADR Grupo Televisa SAB ADR Total Mexico Canada - 3.5% Baytex Energy Corp.1 Enerplus Corp. Talisman Energy, Inc. Total Canada United States - 3.5% Comstock Resources, Inc. LinnCo LLC W&T Offshore, Inc. Total United States China - 3.3% China Petroleum & Chemical Corp. ADR Guggenheim International Multi-Asset Income ETF SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Shares Value COMMON STOCKS† - 84.8% (continued) China - 3.3% (continued) Huaneng Power International, Inc. ADR $ 353,199 China Telecom Corp., Ltd. ADR1 TravelSky Technology Ltd. — Class H Total China Bermuda - 2.6% SmarTone Telecommunications Holdings Ltd. Cosan Ltd. — Class A K Wah International Holdings Ltd. Signet Jewelers Ltd. Total Bermuda Sweden - 2.4% Telefonaktiebolaget LM Ericsson — Class A Atlas Copco AB — Class A Swedbank AB — Class A Assa Abloy AB — Class B Total Sweden Chile - 2.2% Banco de Chile ADR1 Enersis S.A. ADR Cia Cervecerias Unidas S.A. ADR Total Chile Cayman Islands - 2.1% Agile Property Holdings Ltd. Geely Automobile Holdings Ltd. China State Construction International Holdings Ltd. ENN Energy Holdings Ltd. Mindray Medical International Ltd. ADR1 Himax Technologies, Inc. ADR1 Total Cayman Islands Colombia - 1.7% Ecopetrol S.A. ADR1 Switzerland - 1.7% Syngenta AG Zurich Insurance Group AG UBS AG Total Switzerland Singapore - 1.5% CapitaLand Ltd. City Developments Ltd. Total Singapore Israel - 1.3% Teva Pharmaceutical Industries Ltd. Delta-Galil Industries Ltd. Total Israel Russian Federation - 1.3% Mobile Telesystems OJSC ADR Spain - 1.3% Banco Santander S.A. Bankinter S.A. 17,347 Total Spain India - 1.1% ICICI Bank Ltd. ADR HDFC Bank Ltd. ADR Wipro Ltd. ADR Total India Jersey - 1.1% Polyus Gold International Ltd.1 Shire plc Randgold Resources Ltd. ADR Total Jersey Argentina - 1.1% Cresud S.A. ADR South Africa - 0.8% Sasol Ltd. ADR Indonesia - 0.8% Telekomunikasi Indonesia Persero Tbk PT ADR Finland - 0.8% Metso Oyj Brazil - 0.7% Ultrapar Participacoes S.A. ADR Austria - 0.6% Raiffeisen Bank International AG Taiwan, Province of China - 0.6% Taiwan Semiconductor Manufacturing Co., Ltd. ADR Netherlands - 0.6% Akzo Nobel N.V. Italy - 0.5% Eni SpA Belgium - 0.5% Ageas Denmark - 0.3% Novo Nordisk A/S — Class B Total Common Stocks (Cost $27,934,043) PREFERRED STOCKS† - 1.7% Colombia - 0.9%. Bancolombia S.A.1. Chile - 0.8%. Embotelladora Andina S.A.1 Total Preferred Stocks (Cost $661,442) ROYALTY TRUST† - 3.3% United States - 3.3% BP Prudhoe Bay Royalty Trust1 SandRidge Permian Trust1 Pacific Coast Oil Trust Guggenheim International Multi-Asset Income ETF SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Shares Value ROYALTY TRUST† - 3.3% (continued) United States - 3.3% (continued) Enduro Royalty Trust $ 210,733 Total United States Total Royalty Trust (Cost $1,214,196) CLOSED-END FUNDS† - 9.5% Wells Fargo Advantage Global Dividend Opportunity Fund1 Western Asset High Income Fund II, Inc. Western Asset Global High Income Fund, Inc. Templeton Emerging Markets Income Fund1 Templeton Global Income Fund1 Morgan Stanley Emerging Markets Domestic Debt Fund, Inc. AllianceBernstein Global High Income Fund, Inc.1 BlackRock Corporate High Yield Fund, Inc. Cohen & Steers Select Preferred and Income Fund, Inc.1 8,436 $ BlackRock Limited Duration Income Trust1 Nuveen Floating Rate Income Opportunity Fund Pioneer Floating Rate Trust1 Invesco Senior Income Trust1 Eaton Vance Senior Floating- Rate Trust1 Nuveen Floating Rate Income Fund1 Total Closed-End Funds (Cost $3,452,420) SECURITIES LENDING COLLATERAL†,2 - 11.5% BNY Mellon Securities Lending Overnight Fund, 0.1074% Total Securities Lending Fund (Cost $4,077,843) Total Investments - 110.8% (Cost $37,339,944) $ 39,435,778 Other Assets & Liabilities, net - (10.8)% Total Net Assets - 100.0% $ 35,600,023 * Non-income producing security. † Value determined based on Level 1 inputs — See Note 2. 1 All or portion of this security is on loan at August 31, 2014 - See Note 4. 2 Securities lending collateral - See Note 4. AB Stock Company ADR American Depositary Receipt AG Stock Corporation A/S Limited Liability Stock Company or Stock Company KGaA Limited Partnership N.V. Publicly Traded Company OJSC Open Joint Stock Company Oyj Public Traded Company plc Public Limited Company PT Limited Liability Company S.A. Corporation SpA Limited Share Company SAB de CV Publicly Traded Company Guggenheim Shipping ETF SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Shares Value COMMON STOCKS† - 81.4% Bermuda - 25.3% COSCO Pacific Ltd. $ 4,843,340 Ship Finance International Ltd. Nordic American Tankers Ltd.1 GasLog Ltd. Tsakos Energy Navigation Ltd. Avance Gas Holding Ltd. Golden Ocean Group Ltd. Stolt-Nielsen Ltd. Knightsbridge Tankers Ltd. Total Bermuda Denmark - 21.2% AP Moeller - Maersk A/S — Class B D/S Norden A/S Total Denmark Marshall Islands - 15.6% Teekay Corp. Seaspan Corp.1 Costamare, Inc.1 Navios Maritime Holdings, Inc.1 Teekay Tankers Ltd. — Class A1 Total Marshall Islands Japan - 11.4% Nippon Yusen K.K. Kawasaki Kisen Kaisha Ltd. Total Japan Singapore - 4.5% Sembcorp Marine Ltd. United States - 3.4% Matson, Inc. Total Common Stocks (Cost $84,013,267) MASTER LIMITED PARTNERSHIPS† - 18.1% Marshall Islands - 18.1% Teekay Offshore Partners, LP Teekay LNG Partners, LP Golar LNG Partners, LP Navios Maritime Partners, LP Capital Product Partners, LP1 Total Marshall Islands Total Master Limited Partnerships (Cost $16,990,255) Shares Value SECURITIES LENDING COLLATERAL†,2 - 9.4% BNY Mellon Securities Lending Overnight Fund, 0.1074% Total Securities Lending Fund (Cost $10,477,264) Total Investments - 108.9% (Cost $111,480,786) $ 121,660,166 Other Assets & Liabilities, net - (8.9)% Total Net Assets - 100.0% $ 111,679,938 † Value determined based on Level 1 inputs — See Note 2. 1 All or portion of this security is on loan at August 31, 2014 - See Note 4. 2 Securities lending collateral - See Note 4. A/S Limited Liability Stock Company or Stock Company K.K. Joint Stock Company Guggenheim Timber ETF SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Shares Value COMMON STOCKS† - 94.8% United States - 33.6% Weyerhaeuser Co. $ 11,973,757 International Paper Co. MeadWestvaco Corp. Packaging Corp. of America Plum Creek Timber Company, Inc. Rayonier, Inc. Domtar Corp. Greif, Inc. — Class A Potlatch Corp. Total United States Brazil - 12.9% Fibria Celulose S.A. ADR*,1 Klabin S.A. Duratex SA2 Total Brazil Canada - 9.0% West Fraser Timber Co. Ltd. Canfor Corp.* Western Forest Products, Inc. Total Canada Japan - 8.6% Oji Holdings Corp. Sumitomo Forestry Co. Ltd.1 Nippon Paper Industries Company Ltd. Total Japan Finland - 8.0% UPM-Kymmene Oyj Stora Enso Oyj — Class R Total Finland Sweden - 6.9% Svenska Cellulosa AB — Class B Holmen AB — Class B Total Sweden South Africa - 6.8% Mondi Ltd.2 Sappi Ltd.*,1 Total South Africa Ireland - 4.6% Smurfit Kappa plc Portugal - 3.8% Portucel Empresa Produtora de Pasta e Papel SA Spain - 0.6% Ence Energia y Celulosa SA1 Total Common Stocks (Cost $193,987,789) PREFERRED STOCKS† - 4.8% Suzano Papel E Celulose SA Total Preferred Stocks (Cost $10,530,103) Shares Value SECURITIES LENDING COLLATERAL†,2 - 5.0% BNY Mellon Securities Lending Overnight Fund, 0.1074% Total Securities Lending Fund (Cost $11,649,781) Total Investments - 104.6% (Cost $216,167,673) $ 245,113,465 Other Assets & Liabilities, net - (4.6)% Total Net Assets - 100.0% $ 234,246,219 * Non-income producing security. † Value determined based on Level 1 inputs — See Note 2. 1 All or portion of this security is on loan at August 31, 2014 - See Note4. 2 Securities lending collateral - See Note4. ADR American Depositary Receipt plc Public Limited Company NOTES TO SCHEDULE OF INVESTMENTS (Unaudited) For information on the Claymore Exchange–Traded Fund Trust 2’s (the “Trust”) policy regarding valuation of investments and other significant accounting policies, please refer to the Trust’s most recent semiannual or annual shareholder report. 1. Significant Accounting Policies The following significant accounting policies are in conformity with U.S. generally accepted accounting principles ("U.S. GAAP")and are consistently followed by the Trust. This requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. All time references are based on Eastern Time. The Board of Trustees of the Funds (the “Board”) has adopted policies and procedures for the valuation of the Funds’ investments (the “Valuation Procedures”). Pursuant to the Valuation Procedures, the Board has delegated to a valuation committee, consisting of representatives from Guggenheim’s investment management, fund administration, legal and compliance departments (the “Valuation Committee”), the day-to-day responsibility for implementing the Valuation Procedures, including, under most circumstances, the responsibility for determining the fair value of the Funds’ securities or other assets. Valuations of the Funds’ securities are supplied primarily by pricing services appointed pursuant to the processes set forth in the Valuation Procedures. The Valuation Committee convenes monthly, or more frequently as needed and will review the valuation of all assets which have been fair valued for reasonableness. The Funds’ officers, through the Valuation Committee and consistent with the monitoring and review responsibilities set forth in the Valuation Procedures, regularly review procedures used by, and valuations provided by, the pricing services. Equity securities listed on an exchange (New York Stock Exchange (“NYSE”) or American Stock Exchange) are valued at the last quoted sales price as of the close of U.S. business on the NYSE, usually 4:00 p.m. on the valuation date. Equity securities listed on the NASDAQ market system are valued at the NASDAQ Official Closing Price on the valuation date, which may not necessarily represent the last sale price. If there has been no sale on such exchange or NASDAQ on such day, the security is valued at the mean of the most recent bid and ask prices on such day. Open-end investment companies (“Mutual Funds”) are valued at their NAV as of the close of business on the valuation date. Exchange traded funds (“ETFs”) and closed-end investment companies are valued at the last quoted sales price. Debt securities with a maturity of greater than 60 days at acquisition are valued at prices that reflect broker/dealer supplied valuations or are obtained from independent pricing services, which may consider the trade activity, treasury spreads, yields or price of bonds of comparable quality, coupon, maturity, and type, as well as prices quoted by dealers who make markets in such securities. Short-term debt securities with a maturity of 60 days or less at acquisition and repurchase agreements are valued at amortized cost, which approximates market value. Money market funds are valued at net asset value. Generally, trading in foreign securities markets is substantially completed each day at various times prior to the close of the NYSE. The values of foreign securities are determined as of the close of such foreign markets or the close of the NYSE, if earlier. All investments quoted in foreign currency are valued in U.S. dollars on the basis of the foreign currency exchange rates prevailing at the close of U.S. business at 4:00 p.m. Investments in foreign securities may involve risks not present in domestic investments. The Valuation Committee will determine the current value of such foreign securities by taking into consideration certain factors which may include those discussed above, as well as the following factors, among others: the value of the securities traded on other foreign markets, ADR trading, closed-end fund trading, foreign currency exchange activity, and the trading prices of financial products that are tied to foreign securities such as World Equity Benchmark Securities. In addition, under the Valuation Procedures, the Valuation Committee and Guggenheim Funds Investment Advisors, LLC (“GFIA” or the “Investment Adviser”) are authorized to use prices and other information supplied by a third party pricing vendor in valuing foreign securities. Investments for which market quotations are not readily available are fair valued as determined in good faith by the Investment Adviser, subject to review by the Valuation Committee, pursuant to methods established or ratified by the Board. Valuations in accordance with these methods are intended to reflect each security’s (or asset’s) “fair value.” Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker/ dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). 2. Fair Value Measurement In accordance with U.S. GAAP, fair value is defined as the price that the Funds would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. U.S. GAAP establishes a three-tier fair value hierarchy based on the types of inputs used to value assets and liabilities and requires corresponding disclosure. The hierarchy and the corresponding inputs are summarized below: Level 1 — quoted prices in active markets for identical assets or liabilities. Level 2 — significant other observable inputs (for example quoted prices for securities that are similar based on characteristics such as interest rates, prepayment speeds, credit risk, etc.). Level 3— significant unobservable inputs based on the best information available under the circumstances, to the extent observable inputs are not available, which may include assumptions. The types of inputs available depend on a variety of factors, such as the type of security and the characteristics of the markets in which it trades, if any. Fair valuation determinations that rely on fewer or no observable inputs require greater judgment. Accordingly, fair value determinations for Level 3 securities require the greatest amount of judgment. The following tables summarize the inputs used to value the Funds’ investmentsas ofAugust 31, 2014: Level 1 Investments In Securities Level 2 Investments In Securities Level 3 Investments In Securities
